UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 333-178037 PAZOO, INC. (Exact name of registrant as specified in its charter) Nevada 27-3984713 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 15A Saddle Road Cedar Knolls, NJ (Address of Principal Executive Offices) (Zip Code) (973) 455-0970 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso Nox Indicate by check mark whether the registrant has submitted electronically and posted on its Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§230.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated file,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x 48,182,000 shares of common stock, par value $0.001 per share, outstanding as of May 11, 2012 1 Table of Contents Pazoo, Inc. Form 10-Q Table ofContents Page Part I Financial Information 3 Item 1 Financial Statements 3 Balance Sheet 3 Statement of Operations 4 Statement of Cash Flow 5 Notes to Financial Statements (Unaudited) 6 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations
